— Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before May 1, 1962, with notice of argument for the June 1962 Term of this court, said appeal to be argued or submitted when reached, and on the further condition that the appellants file an undertaking as required by section 298 of the Surrogate’s Court Act within 10 days after service of a copy of the order entered herein. Concur — Botein, P. J., Rabin, Yalente, Stevens and Eager, JJ.